Citation Nr: 1736944	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-28 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1994 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of this hearing was prepared and associated with the claims file.

The issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In an October 2015 rating decision, the RO denied entitlement to service connection for sleep apnea, hypertension, and hepatitis C; denied increased ratings for irritable bowel syndrome and hearing loss; and denied entitlement to a TDIU.  In September 2016, the Veteran filed a timely notice of disagreement (NOD) with that decision.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the RO has acknowledged receipt of the NOD and is actively developing that claim.  See October 2016 Correspondence.  As such, this situation is distinguished from Manlincon where an NOD had not been recognized.  Accordingly, the Board declines to exercise jurisdiction over those claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of PTSD and MDD.

2.  The claims file contains credible supporting evidence of an in-service stressor that is related to the Veteran's PTSD and MDD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As the Board's decision to grant entitlement to service connection for an acquired psychiatric disorder is fully favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this issue.

II. Service Connection

The Veteran contends that he has a psychiatric condition that is related to service.  Specifically, the Veteran has asserted that his psychiatric condition is due in-service physical and sexual assaults.

Legal Criteria

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

Moreover, it is well established that if a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R. § 3.304(f)(5), allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Menegassi, 638 F.3d at 1382; see also 67 Fed. Reg. 10,330, 10,330-31 (Mar. 7, 2002).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background

The Veteran contends that he currently has an acquired psychiatric disorder due to physical and sexual abuse he experienced during basic training.  See September 2009 Statement; November 2009 Statement.  

Service treatment records are silent for any psychiatric complaints or treatment.

An enlisted performance report for the period of December 1994 to August 1996 reflects that the Veteran was rated as "absolutely superior in all areas" and that he "exemplified top military standards."  He was given the highest rating of 5/5 and recommended for immediate promotion.  However, in a supplemental evaluation sheet covering the period of September 1996 to December 1996, it was noted that the Veteran's "lack of motivation and his display of a negative attitude towards supervisors has led him to be removed from his flight line duties."  It was also noted that the Veteran "has problems following established technical data and recently failed his end of course examination twice" and that "his personal problems are a contributing factor to his lack of motivation."  Thereafter, the Veteran was recommended for discharge from the Air Force due to unsatisfactory duty performance.  

A July 2009 VA treatment record shows that the Veteran reported being verbally, physically, and sexually abused during the course of his Air Force basic training over a five week period.  The Veteran was diagnosed with PTSD secondary to military sexual trauma and major depressive disorder.  

In an August 2009 statement, the Veteran's spouse reported that the Veteran was a very sweet, kind, and gentle man, but after he returned from the military, he has experienced nightmares, flashbacks, and hyper-startle responses.

In an August 2009 statement, the Veteran's mother indicated that before her son went into the military, he was a bright and intelligent young man.  She reported that since he returned from the military, "he is a totally changed man."  She reported that he isolates from friends and family, has outbursts of anger, and has bad nightmares.

In a September 2009 statement, the Veteran reported being physically and sexually assaulted in basic training.  He indicated that he did not report the incident at the time.  He also indicated that he has experienced anxiety, depression, nightmares, and hallucinations since the incident, but just recently started getting help for his symptoms due to shame and humiliation of reporting the incident.  

In a September 2009 letter, the Veteran's VA psychiatrist indicated that the Veteran was being treated for PTSD "secondary to military-related experiences" and depressive disorder.

The Veteran was afforded a VA examination in June 2010.  The Veteran reported an incident of sexual assault while in basic training in December 1994.  The examiner indicated that the Veteran experienced persistent re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma, and persistent symptoms of increased arousal.  The examiner also indicated that the disturbance caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner indicated that the Veteran met the DSM-IV stressor criterion with the primary stressor related to PTSD being the in-service sexual assault.  Nonetheless, the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD because symptom onset was six years after the assault.  The examiner diagnosed the Veteran with major depression with psychotic features and opined that "[i]t is most likely that the sexual assault during the military service is causal to this symptomatology."  

Subsequent VA treatment records show continuing psychiatric treatment and diagnoses of PTSD secondary to military sexual trauma and major depressive disorder.  

Analysis

Based on a careful review of the evidence, the Board finds that service connection for PTSD and MDD is warranted.

Initially, the Board finds that the Veteran has current diagnoses of PTSD and major depression based on DSM criteria.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").

Next, with respect to the claimed stressor, although the Veteran's service records do not document any reported assault allegations, the Board finds sufficient corroborating evidence that the reported personal assaults occurred.  The current PTSD regulation relating to personal assault reflects VA's judgment that unreported personal assaults occur frequently in the military.  The Board finds that the Veteran's personnel records documenting marked behavioral changes and rapid deterioration in work performance, in conjunction with his largely consistent and credible accounts of MST and the corroborating statements from his mother and wife regarding behavioral changes before/after service, establish that the claimed in-service stressor, namely sexual and physical trauma, occurred.  Moreover, in the context of personal assault claims, the U.S. Court of Appeals for the Federal Circuit has specifically held that 38 C.F.R. § 3.304(f)(5) specifically contemplates medical opinions as probative evidence that may corroborate a past assault stressor.  Menegassi v. Shinseki, 638 F.3d 1379 (2011).  In this case, the June 2010 VA examiner found that the Veteran met the DSM-IV stressor criterion with the primary stressor related to PTSD being an in-service sexual assault.  Accordingly, the Board finds that the Veteran's cited stressors of sexual and physical assault are corroborated.

Turning to the question of whether there is a nexus, or link, between the currently shown disability and service, the evidence indicates that the Veteran's current psychiatric disability is attributable to his military sexual trauma.  The Veteran's VA psychiatrist specifically linked the Veteran's PTSD to his military experiences, and the July 2010 VA examiner opined that the Veteran's major depression was "most likely" causally related to military sexual trauma.  Further, VA treatment records have consistently related the Veteran's variously diagnosed acquired psychiatric disorders to his reported in-service military sexual trauma stressor.  There are no contrary opinions of record.

Therefore, all three elements of 38 C.F.R. § 3.304(f) have been met, and service connection on a direct basis for PTSD and major depression as due to an in-service personal assault is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as PTSD and MDD, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


